Citation Nr: 1511811	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  08-19 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a shell fragment wound to Muscle Group VI.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) for the period August 1, 2011 to January 19, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2006 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina.

In a January 2013 decision, the Board added the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  The Board also remanded the claims for additional evidentiary development.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examination in March 2014.   He offered no good cause for his failure to report.  

2.  The examination was needed to determine whether his service-connected residuals of a shell fragment wound to Muscle Group VI met the schedular criteria for an increased disability rating, and to determine whether the Veteran's service-connected disabilities alone render him incapable of obtaining and maintaining substantially gainful employment.






CONCLUSIONS OF LAW

1.  The claim for a compensable rating for residuals of a shell fragment wound to Muscle Group VI is denied as a matter of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655(a)-(b) (2014).

2.  Entitlement to a TDIU for the period August 1, 2011 to January 19, 2012 is denied due to failure to report to a VA examination without good cause.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655(a)-(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause the claim for an increased rating shall be denied, without review of the evidence of record.  See 38 C.F.R. § 3.655 (a)-(b) (2014).  At the outset, the Board notes that a request for TDIU is "not a separate claim for benefits," and is best analyzed as a request for an appropriate disability rating, either "as part of the initial adjudication of a claim, or ... as part of a claim for increased compensation."  Rice, 22 Vet. App. 447; VAOPGCPREC 6-96 (August 16, 1996), published at 61 Fed. Reg. 66,749 (1996). 

The United States Court of Veterans Affairs (Court) held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In January 2013, this matter was remanded to afford the Veteran a VA examination to assess the severity of his residuals of a shell fragment wound to Muscle Group VI and to determine whether the Veteran was entitled to a TDIU.  In February 2013, the RO sent the Veteran a letter to his last known address, notifying the Veteran that failure to report for any scheduled examination may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  An examination was scheduled for March 2014.  The Veteran failed to report to the scheduled examination.  An August 2014 Report of Contact indicates that the Veteran did not want to show up for his VA examination because his combined evaluation for compensation was 100 percent.

As the Veteran failed to report to his scheduled examination and did not want to reschedule an examination, the Board finds that the Veteran has failed to report to a VA examination without good cause.  See 38 C.F.R. § 3.655.  Therefore, the Board finds that additional efforts to schedule an examination would be futile.  The claims for an increased rating and TDIU must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000, no undue prejudice to the Veteran is evident by a disposition by the Board herein, as the amended provisions of the Act specifically provide that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(2) (West 2014); see also 38 C.F.R. §§ 3.159, 3.326 (2014).  For the reasons set forth above, the Board finds that the Veteran's claims for a compensable rating for residuals of a shell fragment wound to Muscle Group VI and TDIU lack legal merit under the law and therefore, there is no reasonable possibility that further assistance or development of the claims at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that further development is not warranted and the Veteran is not prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Because of the Veteran's failure to report for VA examinations without good cause, the claims for a compensable rating for residuals of a shell fragment wound to Muscle Group VI and TDIU must be denied.  38 C.F.R. § 3.655.


ORDER

A compensable rating for residuals of a shell fragment wound to Muscle Group VI is denied.

TDIU is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


